SEXTON, Judge Pro Tem.,
additionally concurring.
|TI agree that the trial court was without jurisdiction to grant Dale’s exception of res judicata in the September 15, 2011, judgment. I write further to note that the trial court judgment of October 1, 2010, upon which the res judicata exception was based, released only “the Succession of Glen D. Graves and Maricelli Graves,” and did not mention Dale. Thus, the trial court judgment sustaining the exception of res judicata was in error on that basis as well. This court’s first opinion herein clearly emphasized the potential of Dale’s responsibility.